Title: To James Madison from William C. C. Claiborne, 22 October 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


22 October 1804, New Orleans. Encloses a list that gives the Christian names of the men named by Jefferson as members of the legislative council and the man appointed as marshal.

“Three of the Councellors, to wit Messrs. Dowe, Boré and Jones, have declin’d serving: Messrs. Watkins, Morgan & Debuys have accepted. I have taken measures, to inform the others of their Appointments, but have not yet receiv’d their answers. I have issued a proclamation convening the Council on the 12th. of next month; but I very much fear I shall not be enabled to form a Quorum. The Opinion of Mr. Jones, in relation to his political consistency, seems to have been adopted by Mr. Boré, and I fear may also be embrac’d by other Gentlemen nam’d. You will see, therefore, the necessity of the Vacancies being early fill’d. I will venture to recommend George Mather, Eugene d’Orsiere, and William Donaldson.…
“The enclos’d Letters, from the Officer commanding at Natchitoches, will give You the news from that Quarter.
“Governor Folch, having quell’d the Insurrection at Baton rouge, without the loss of Blood, or even seeing an Insurgent, is about returning to Pensacola, and has solicited my permission for the passage of himself and Suite, by the way of N-Orleans; this has been granted, accompanied with Assurances of my protection & friendly Attention.”
